Name: Council Regulation (EEC) No 3446/87 of 17 November 1987 opening and providing for the administration of a Community tariff quota for fresh table grapes falling within No ex 0806 10 15 of the Combined Nomenclature and originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 87 Official Journal of the European Communities No L 328/5 COUNCIL REGULATION (EEC) No 3446/87 of 17 November 1987 opening and providing for the administration of a Community tariff quota for fresh table grapes falling within No ex 0806 10 15 of the Combined Nomencla ­ ture and originating in the Canary Islands (1988) nized Commodity Description and Coding System ; whereas this Regulation must take account of that fact by indicating the Combined Nomenclature code and, where appropriate, the TARIC code number of the product concerned ; Whereas equal and continuous access to. the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quota is exhausted ; whereas, however, since the quota is to cover requirements which cannot be deter ­ mined with sufficient accuracy, it should not be allocated among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to . Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands (') and in particular Articles 5 and 10 thereof, Having regard to the proposal from the Commission, Whereas, by virtue of Article 5 of Regulation (EEC) No 1391 /87, fresh table grapes falling within No ex 0806 10 1 5 of the Combined Nomenclature and originating in the Canary Islands qualify during the period 1 January to 31 March of each year on import into the customs territory of the Community for a reduced duty within the limit of a Community tariff quota of 100 tonnes ; Whereas, where the said product is imported into that part of Spain which is included in the customs territory of the Community, it qualifies for exemption from customs duties ; whereas, where the said product is imported into Portugal, the quota duty applicable is to be calculated in accordance with the relevant provisions of the Act of Accession of Spain and Portugal ; whereas, where the said product is released for free circulation in the remainder of the customs territory of the Community, it qualifies for a progressive reduction of customs duties according to the same timetable and under the same conditions as those provided for in the Act of Accession for such products imported from Spain and Portugal ; whereas, to qualify for the tariff quota, the product in question must comply with certain marking and labelling conditions designed to prove their origin ; Whereas, from the date on which the said quota is opened, the nomenclature used in the Common Customs Tariff will be replaced by the Combined Nomenclature based on the International Convention on the Harmo ­ HAS ADOPTED THIS REGULATION : Article 1 1 . (a) From 1 January to 31 March 1988 the Common Customs duty applicable to imports into the Community of the following product shall be suspended at the level indicated and within the limit of the Community tariff quota as shown below : Order No Combined Nomenclature Code Description Amount of tariff quota (tonnes) Rate of duty (in %) 09.0435 ex 0806 10 15 Grapes, fresh or dried :  Fresh   Table grapes :    from 1 November to 14 July :     Other, originating in the Canary Islands 100 6,3 ' (') OJ No L 133, 22. 5. 1987, p. 5 . No L 328/6 Official Journal of the European Communities 19 . 11 . 87 (b) Where the said product is imported into that part of Spain which is included in the customs territory of the Community, it shall qualify for exemption from customs duties. ' (c) Within the limit of this tariff quota, the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the Act of Accession and the Regulation relating thereto. 2. (a) Without prejudice to the other provisions concer ­ ning quality standards, the products covered by this Regulation shall not qualify for the tariff quota unless, when it is presented to the authorities responsible for the import formalities for the purposes of release for free circulation in the customs territory of the Community, it is presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another offi ­ cial Community language, in a clearly visible and perfectly legible form. (b) The third and fourth paragraphs of Article 9 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization on the market in fruit and vegetables ('), as last amended by Regu ­ lation (EEC) No 1351 /86 (2), shall not apply to the product covered by this Regulation . 3 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits. 4. The shares drawn pursuant to paragraph 3 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (3) make it possible for imports to be charged without interruption againt their accumulated shares of the Community quota. 2 . Each Member States shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits. 3 . Member States shall charge imports of the product concerned against their drawings as and when the product is entered with the customs authorities for free circula ­ tion . 4. The extent to which the quota has been used shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November . 1987. For the Council The President L. T0RN/ES (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 2 OJ No L 119, 8 . 5 . 1986, p. 46.